

	

		II

		109th CONGRESS

		1st Session

		S. 1125

		IN THE SENATE OF THE UNITED STATES

		

			May 25, 2005

			Mr. Santorum introduced

			 the following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To reform liability for certain charitable contributions

		  and services.

	

	

		1.Short titleThis Act may be cited as the

			 Expanding Charitable and Volunteer

			 Opportunities Act.

		2.DefinitionsIn this Act:

			(1)AircraftThe

			 term aircraft has the meaning provided that term in section

			 40102(6) of title 49, United States Code.

			(2)Business

			 entityThe term business entity means a firm,

			 corporation, association, partnership, consortium, joint venture, or other form

			 of enterprise.

			(3)EquipmentThe

			 term Equipment includes mechanical equipment, electronic

			 equipment, and office equipment.

			(4)FacilityThe

			 term facility means any real property, including any building,

			 improvement, or appurtenance.

			(5)Fire control or

			 fire rescue equipmentThe term fire control or fire rescue

			 equipment includes any fire vehicle, fire fighting tool, communications

			 equipment, protective gear, fire hose, or breathing apparatus.

			(6)Gross

			 negligenceThe term gross negligence means voluntary

			 and conscious conduct by a person with knowledge (at the time of the conduct)

			 that the conduct is likely to be harmful to the health or well-being of another

			 person.

			(7)Intentional

			 misconductThe term intentional misconduct means

			 conduct by a person with knowledge (at the time of the conduct) that the

			 conduct is harmful to the health or well-being of another person.

			(8)Motor

			 vehicleThe term motor vehicle has the meaning

			 provided that term in section 30102(6) of title 49, United States Code.

			(9)Nonprofit

			 organizationThe term nonprofit organization

			 means—

				(A)any organization

			 described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt

			 from tax under section 501(a) of such Code; or

				(B)any

			 not-for-profit organization organized and conducted for public benefit and

			 operated primarily for charitable, civic, educational, religious, welfare, or

			 health purposes.

				(10)PersonThe

			 term person includes any governmental or other entity.

			(11)Volunteer fire

			 companyThe term volunteer fire company means an

			 association of individuals who provide fire protection and other emergency

			 services, where at least 30 percent of the individuals receive little or no

			 compensation compared with an entry level full-time paid individual in that

			 association or in the nearest such association with an entry level full-time

			 paid individual.

			(12)StateThe

			 term State means each of the several States, the District of

			 Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, American

			 Samoa, the Commonwealth of the Northern Mariana Islands, any other territory or

			 possession of the United States, or any political subdivision of any such

			 State, territory, or possession.

			3.Charitable donations

			 liability reform for in-kind corporate contributions

			(a)In

			 general

				(1)Liability of

			 business entities that donate equipment to nonprofit organizations

					(A)In

			 generalSubject to subsection (b), a business entity shall not be

			 subject to civil liability relating to any injury or death that results from

			 the use of equipment donated by such business entity to a nonprofit

			 organization.

					(B)ApplicationThis

			 paragraph shall apply with respect to civil liability under Federal and State

			 law.

					(2)Liability of

			 business entities providing use of facilities to nonprofit

			 organizations

					(A)In

			 generalSubject to subsection (b), a business entity shall not be

			 subject to civil liability relating to any injury or death occurring at a

			 facility of the business entity in connection with a use of such facility by a

			 nonprofit organization, if—

						(i)the

			 use occurs outside of the scope of business of the business entity;

						(ii)such injury or

			 death occurs during a period that such facility is used by the nonprofit

			 organization; and

						(iii)the business

			 entity authorized the use of such facility by the nonprofit

			 organization.

						(B)ApplicationThis

			 paragraph shall apply—

						(i)with respect to

			 civil liability under Federal and State law; and

						(ii)regardless of

			 whether a nonprofit organization pays for the use of a facility.

						(3)Liability of

			 business entities providing use of a motor vehicle or aircraft

					(A)In

			 generalSubject to subsection (b), a business entity shall not be

			 subject to civil liability relating to any injury or death occurring as a

			 result of the operation of an aircraft or a motor vehicle of the business

			 entity loaned to a nonprofit organization for use outside of the scope of

			 business of the business entity, if—

						(i)such injury or

			 death occurs during a period that such motor vehicle or aircraft is used by a

			 nonprofit organization; and

						(ii)the business

			 entity authorized the use by the nonprofit organization of motor vehicle or

			 aircraft that resulted in the injury or death.

						(B)ApplicationThis

			 paragraph shall apply—

						(i)with respect to

			 civil liability under Federal and State law; and

						(ii)regardless of

			 whether a nonprofit organization pays for the use of the aircraft or motor

			 vehicle.

						(b)ExceptionsSubsection

			 (a) shall not apply to an injury or death that results from an act or omission

			 of a business entity that constitutes gross negligence or intentional

			 misconduct.

			(c)Superseding

			 provision

				(1)In

			 generalSubject to paragraph (2) and subsection (d), this section

			 preempts the laws of any State to the extent that such laws are inconsistent

			 with this section, except that this section shall not preempt any State law

			 that provides additional protection for a business entity for an injury or

			 death described in a paragraph of subsection (a) with respect to which the

			 conditions specified in such paragraph apply.

				(2)LimitationNothing

			 in this section shall be construed to supersede any Federal or State health or

			 safety law.

				(d)Election of

			 State regarding nonapplicabilityA provision of this section

			 shall not apply to any civil action in a State court against a business entity

			 in which all parties are citizens of the State if such State enacts a

			 statute—

				(1)citing the

			 authority of this section;

				(2)declaring the

			 election of such State that such provision shall not apply to such civil action

			 in the State; and

				(3)containing no

			 other provisions.

				(e)Effective

			 dateThis section shall apply to liability for injury or death

			 caused by equipment donated, facilities used, or aircraft or motor vehicles

			 loaned on or after the date of the enactment of this Act.

			4.Removal of civil

			 liability barriers that discourage the donation of fire equipment to volunteer

			 fire companies

			(a)Liability

			 protectionA person who donates fire control or fire rescue

			 equipment to a volunteer fire company shall not be liable for civil damages

			 under any State or Federal law for personal injuries, property damage or loss,

			 or death caused by the equipment after the donation.

			(b)ExceptionsSubsection

			 (a) does not apply to a person if—

				(1)the person’s act

			 or omission causing the injury, damage, loss, or death constitutes gross

			 negligence or intentional misconduct; or

				(2)the person is the

			 manufacturer of the fire control or fire rescue equipment.

				(c)PreemptionThis

			 section preempts the laws of any State to the extent that such laws are

			 inconsistent with this section, except that notwithstanding subsection (b) this

			 section shall not preempt any State law that provides additional protection

			 from liability for a person who donates fire control or fire rescue equipment

			 to a volunteer fire company.

			(d)Effective

			 dateThis section shall apply to liability for injury, damage,

			 loss, or death caused by fire control or fire rescue equipment donated on or

			 after the date of the enactment of this Act.

			5.Health centers

			 under Public Health Service Act;

			 liability protections for volunteer practitioners

			(a)Liability

			 protectionSection 224 of the Public Health Service Act (42 U.S.C. 233) is

			 amended—

				(1)in subsection

			 (g)(1)(A)—

					(A)in the first

			 sentence, by striking or employee and inserting employee,

			 or (subject to subsection (k)(4)) volunteer practitioner; and

					(B)in the second

			 sentence, by inserting and subsection (k)(4) after

			 subject to paragraph (5); and

					(2)in each of

			 subsections (g), (i), (j), (k), (l), and (m), by striking employee, or

			 contractor each place such term appears and inserting employee,

			 volunteer practitioner, or contractor.

				(b)Applicability;

			 definitionSection 224(k) of the Public Health Service Act (42 U.S.C. 233(k)) is

			 amended by adding at the end the following paragraph:

				

					(4)(A)Subsections (g) through

				(m) apply with respect to volunteer practitioners beginning with the first

				fiscal year for which an appropriations Act provides that amounts in the fund

				under paragraph (2) are available with respect to such practitioners.

						(B)For purposes of subsections (g)

				through (m), the term volunteer practitioner means a practitioner

				who, with respect to an entity described in subsection (g)(4), meets the

				following conditions:

							(i)The practitioner is a licensed

				physician or a licensed clinical psychologist.

							(ii)At the request of such entity, the

				practitioner provides services to patients of the entity, at a site at which

				the entity operates or at a site designated by the entity. The weekly number of

				hours of services provided to the patients by the practitioner is not a factor

				with respect to meeting conditions under this subparagraph.

							(iii)The practitioner does not for the

				provision of such services receive any compensation from such patients, from

				the entity, or from third-party payors (including reimbursement under any

				insurance policy or health plan, or under any Federal or State health benefits

				program).

							.

			(c)Effective

			 dateThe amendments made by

			 this section shall take effect on the date of the enactment of this Act.

			

